Citation Nr: 1409521	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than June 14, 2004 for apportionment.  

(The issue of entitlement to waiver of overpayment of compensation benefits is the subject of a separate decision with the same docket number.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1980 to July 1986.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal, in part, from a July 2005 decision by the AOJ which granted apportionment of the Veteran's compensation benefits for his son; effective from September 20, 2004, the date of receipt of claim from Veteran's common law wife.  

In June 2006, the Board, in part, remanded the issue on appeal for additional development.  

By administrative decision in June 2011, the AOJ found that there was clear and unmistakable error (CUE) in the July 2005 decision that assigned September 20, 2004 as the effective date for apportionment, and assigned an earlier effective date of June 14, 2004.  A hearing at the RO before the undersigned was held in June 2011.  


FINDINGS OF FACT

1.  An informal claim for apportionment was received by VA on December 16, 2003.  

2.  Apportionment of the Veteran's compensation benefits was granted by the AOJ in July 2005, and subsequently made effective from June 14, 2004, the date of receipt of his formal claim.  

3.  The earliest effective date for apportionment is December 16, 2003, the date of receipt of an informal claim, received within one year of a June 2003 VA notice informing him of his appellate rights and apportionment for his dependents.  


CONCLUSION OF LAW

An effective date of December 16, 2003, for apportionment of the Veteran's compensation benefits is warranted.  38 U.S.C.A. §§ 5101, 5102, 5103A, 5107, 5110(n) (West 2002); 38 C.F.R. §§ 3.1(r), 3.151(a), 3.159, 3.400(b)(2), 3.665(f) (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a) (2013).  The VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this claim and no further discussion of the duty to notify or assist is necessary.  

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013).  In this case, however, the claim for apportionment was not a contested claim.  Rather, the claim was initiated by the Veteran for the benefit of his new born child due to reduction of compensation based on his incarceration.  Nonetheless, the Veteran and his (common law) wife were provided with appropriate notices and determinations related to the claim, and advised of the applicable law and regulations.  

In any event, in light of the favorable decision in this case, the Board finds that any deficiency that may exist in complying with VCAA is harmless error.  As this represents a complete grant of the benefit sought on appeal, no further discussion of VA's duty to notify and assist is necessary.  

Factual Background & Analysis

At the hearing before the undersigned in June 2011, the Veteran testified that he notified VA about the birth of his son several times beginning in December 2003, and that he also wanted his VA compensation to go to his wife to provide for his family while he was incarcerated.  The Veteran argued, in essence, that his notification to the VA in December 2003, should be considered an informal claim and that the effective date of his apportionment should be from the date of the birth of his son.  

Historically, the evidence of record showed that the Veteran was convicted of a felony - driving under the influence causing death, and was sentenced to five years in prison by a South Carolina State Court on October 25, 2002.  In June 2003, the AOJ notified the Veteran that because he had been convicted of a felony and incarcerated for more than 60 days, it proposed to reduce his 100 percent rating to 10 percent.  The letter also included additional information concerning the Veteran's appellate rights and right to apportionment of his benefits for any dependents.  

By letter dated in December 2003, the AOJ notified the Veteran that his compensation payments had been reduced to 10 percent; effective from August 7, 2001, and that his receipt of compensation during his incarceration resulted in an overpayment of $61, 166.00.  At this point it should be noted that in June 2006, the Board found that the reduction of the Veteran's compensation benefits from August 1, 2001 to December 25, 2002 was improper, and that the correct effective date for the reduction was December [redacted], 2001, the 61st day after the date of his conviction.  See 38 C.F.R. § 3.666.  Thereafter, the AOJ recalculated the Veteran's overpayment and notified him of the outstanding balance, which amounted to $24, 797.00.  

In a letter received on December 16, 2003, the Veteran expressed dissatisfaction with the reduction and of his need to receive all of his compensation in order to provide for his family.  The Veteran reported that his wife had just given birth to his son, F. K. Wells, on December 5, 2003, and that he would provide VA with additional information about his son when his wife was fully recovered.  

In a letter received in January 2004, the Veteran reported that he had $1700 in monthly expenses in providing for his wife and child, and that he need all of his VA compensation.  Although the AOJ notified the Veteran that it recognized his letter as a notice of disagreement with the rating reduction, it did not take any action on the implicit claim for apportionment.  

In a letter received in March 2004, the Veteran, again, described his monthly financial obligations in providing for his wife and child and attached a birth certificate worksheet that included essential information about his new born son, including his social security number.  

In March 2004, the AOJ notified the Veteran that the letter sent to him in June 2003 included information concerning his rights for apportionment.  The AOJ also informed him that a request for apportionment must be submitted by an interested dependent (such as his wife or the mother of his child).  No further action was taken by the RO on this matter.  

In his substantive appeal (VA Form 9) to the rating reduction, received in June 2004, the Veteran also requested "apportionment" of his VA benefits for his wife and children.  However, no further action was taken by the AOJ on the Veteran's request for apportionment.  

A claim for apportionment was received from the Veteran's common law wife in September 2004.  In a letter received in October 2004, his wife provided a detailed accounting of the family expenses and income, and requested that the apportionment be expedited, as the family was in dire financial need.  

In a Special Apportionment Decision, dated in July 2005, the AOJ granted an apportionment of the Veteran's compensation benefits to his wife on behalf of his son; effective from September 20, 2004, the date of receipt of the claim for apportionment from his wife.  In a letter received in October 2005, the Veteran disagreed with the effective date assigned for the apportionment.  

By administrative decision in June 2011, the AOJ found that there was clear and unmistakable error (CUE) in the July 2005 administrative decision that assigned an effective date of September 20, 2004, for apportionment.  The AOJ noted that the Veteran submitted a formal request for apportionment in June 2004, but that no action was taken on his request, as required by VA Adjudication Procedures Manual.  The AOJ found that the correct effective date for the Veteran's apportionment should be June 14, 2004, the date of receipt of his claim.  

VA regulations provide, in pertinent part, that the effective date of an apportionment shall be from the date of reduction of payments made to the incarcerated person, subject to payments to the incarcerated person over the same period, if an informal claim is received within one year after notice to the incarcerated person as required in paragraph (a) of this section, and any necessary evidence is received within one year from the date of request by VA; otherwise, payments may not be made for any period prior to the date of receipt of a new informal claim.  See 38 C.F.R. § 3.665(f).  Parenthetically, paragraph (a) of this section pertains to the notice requirements that must be given to the interested parties for apportionment and the conditions under which payments to the person subject to reduction will be resumed upon release from incarceration.  

In the present case, it is not entirely clear why the AOJ recognized the Veteran's June 2004 letter as a claim for apportionment, particularly when it specifically rejected his March 2004 letter as a claim, in which he made essentially the same argument for apportionment.  In fact, in March 2004, the AOJ notified the Veteran that it could not recognize his letter as a claim for apportionment because it was not submitted by an interested party, other than himself.  In this regard, the Board finds no support in the VA regulations that prohibits a veteran from initiating a claim for apportionment.  On the contrary, VA Adjudication Procedures Manual M21-1M, part III, subpart V, chapter 8 section B, subsection 5cc, which pertains to incarcerated Veteran's entitled to compensation, includes specific development guidelines that the AOJ must take when a "veteran or a dependent requests apportionment."  Accordingly, the Board finds that the AOJ's rejection of the Veteran's March 2004 letter as a request for apportionment was improper.  

In this case, the AOJ's June 2003 letter to the Veteran included the information necessary to satisfy the requirements of 38 C.F.R. § 3.665(a).  As the Veteran's December 2003 letter, which expressed his need to receive all of his compensation benefits to provide financial support for his family, was received within one year of the June 2003 letter, the Board finds that the December 2003 letter constituted an informal claim for apportionment.  Accordingly, the Board finds that the appropriate effective date for apportionment of the Veteran's compensation benefits should be December 16, 2003, the date of receipt of his informal claim.  38 C.F.R. § 3.665(f).  


ORDER

An effective date of December 16, 2003, for apportionment of the Veteran's compensation is granted, subject to VA laws and regulations concerning the payment of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


